Citation Nr: 0117170	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-42 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 
20 percent for spondylolysis of the lumbar spine.

4.  Entitlement to an initial evaluation in excess of 
10 percent for sinusitis.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, among other actions, granted service 
connection for left ear hearing loss, spondylolysis of the 
lumbar spine, and sinusitis, and assigned each a 
noncompensable evaluation, effective July 1, 1995, and denied 
service connection for right ear hearing loss.

In February 1997, the RO granted 10 percent evaluations for 
spondylolysis of the lumbar spine and sinusitis, effective 
July 1, 1995.  In July 1997, the RO granted a 20 percent 
evaluation for spondylolysis of the lumbar spine, effective 
July 1, 1995.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, he stated he wished to have a 
hearing with a traveling section of the Board.  The record 
reflects a hearing with a traveling section of the Board was 
scheduled for May 16, 2001, for which the veteran did not 
appear.  Thus, there is no Board hearing currently pending at 
this time.


FINDINGS OF FACT

1.  There is no competent evidence of a current right ear 
hearing loss disability.

2.  Left ear hearing loss is manifested by an average pure 
tone threshold of 46 decibels with a discrimination ability 
of 88 percent

3.  Spondylolysis of the lumbar spine is manifested by no 
more than moderate functional impairment.

4.  Sinusitis is manifested by congestion and temporary 
flare-ups that require antibiotics occasionally.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (2000).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000).

3.  The criteria for an initial evaluation in excess of 
20 percent for spondylolysis of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2000).

4.  The criteria for an initial evaluation in excess of 
10 percent for sinusitis have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.97, Diagnostic Code 6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran began 
complaining of low back pain without having sustained an 
injury.  Audiometry examinations show loss of hearing in both 
ears, with the left being greater than the right.

A February 1997 VA spine examination report shows the veteran 
reported chronic low back pain since 1979.  The veteran 
stated that walking did not cause pain.  He complained that 
sometimes he had radiation of pain down his right leg.  The 
examiner stated the veteran moved well from the chair to the 
examining table and that the veteran's gait was normal 
without limping.  Examination of the back revealed moderate 
point tenderness in the upper and lower lumbar paraspinous 
muscle.  He stated there was no spasm.  Flexion was to 
110 degrees, and the veteran was able to touch the floor with 
his fingertips.  Extension and bilateral lateral bending were 
to 15 degrees.  Heel-and-toe walking was normal.  Deep tendon 
reflexes were equal bilaterally.  Straight leg raising was 
positive bilaterally.  The examiner stated there were no 
postural abnormalities or fixed deformity.  He noted the 
veteran's musculature of the back was well developed.  He 
stated there was no objective pain on motion nor any evidence 
of neurological involvement.  The diagnoses were chronic low 
back pain with history of degenerative disc disease and low 
back pain with occasional right leg radiation but no motor 
deficit.

A February 1997 VA sinus examination report shows the veteran 
reported a 15-year history of sinus congestion.  He stated he 
would get frontal-type headaches with maxillary pain.  The 
veteran stated he used over-the-counter medication three to 
four times per year and would use antibiotics if it was a 
severe episode.  He added he had nasal congestion consistent 
throughout the year.  Examination of the tympanic membranes 
revealed good light reflexes bilaterally without effusion.  
The turbinates were fairly boggy bilaterally with pink 
coloration.  The examiner stated there were no polyps and 
that there was a decreased diameter in both nasal passages.  
He noted that he could not view the veteran's tonsils because 
he had a hypersensitive gag reflex.  The assessments were 
perennial rhinitis, history of recurrent sinus congestion 
with possible infections, and chronic headaches related to 
sinus congestion.

An April 1997 VA spine examination report shows the veteran 
complained of intermittent back pain.  The examiner stated 
the veteran's gait was normal and that his posture was erect 
with normal lumbar lordosis.  He stated that the veteran had 
spondylolisthesis of the lumbar spine, but no fixed 
deformity.  The examiner reported there was no muscle spasm.  
Range of motion was 80 degrees of flexion, 30 degrees of 
extension, and 20 degrees of lateral bending and rotation, 
both bilaterally.  He stated there was some mild discomfort 
with straight leg raising and also with flexion but no 
significant neurological involvement.  Knee and ankle 
reflexes were equal and normal bilaterally.  Heel-and-toe 
walking was normal.  The diagnoses were chronic lumbar pain 
and spondylolisthesis of the lumbar spine.

An April 1997 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
25
LEFT
5
10
25
40
45

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The examiner stated the veteran had normal hearing 
"for adjudication purposes" in the right ear and a mild 
sensorineural hearing loss above 2000 Hertz in the left ear.

A May 1997 VA joint examination report shows the veteran 
reported low back pain.  He stated he had flare-ups that 
lasted three to four days and occurring five to six times per 
year.  The veteran added that during these flare-ups, he felt 
"rather extensively impaired."  He stated he could not bend 
and reach his feet, he could not extend from a squatting or 
flexed position.  He also complained of numbness in his right 
foot.  The veteran stated he could not sit for "any length 
of time" unless he shifted his body weight from one buttock 
to another.  He stated he could not lift, carry, or run.  
Range of motion revealed 90 degrees of flexion, 15 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 
30 degrees of rotation bilaterally.  The examiner noted that 
there was pain when the veteran did all motions.  Straight 
leg raising was painful in the right buttock and hip region 
at 45 degrees on the right and at 60 degrees on the left.  
The examiner stated that the deep tendon reflexes were equal 
on the lower extremities and that there was no sensory 
deficit.  The diagnosis was chronic lumbosacral strain.

The examiner noted that x-rays taken in February 1997 of the 
lumbar spine were normal and did not show any 
spondylolisthesis, spondylolysis, or degenerative disc 
disease.  He added that the veteran's lumbosacral strain was 
a postural deformity that usually increases with time.

A November 1998 private medical record shows the veteran 
presented with nasal congestion, clear rhinorrhea, sneezing, 
mouth breathing, and snoring with associated ocular pruritus.  
Examination of the nose revealed pale blue, moderate edema 
with clear mucous.  The impression was allergic rhinitis.  A 
December 1998 private medical record shows the veteran 
reported nasal congestion, drainage, cough, and dyspnea.  He 
reported improvement on the prescription drugs he was taking.  
Examination of the nose revealed mild edema and some clear 
discharge.  The oropharynx was unremarkable.  The relevant 
impression was allergic rhinitis.

A March 1999 VA spine examination report shows the veteran 
reported he had stiffness in the mornings and if he walked 
for long distances, he would develop pain that would radiate 
to the right thigh.  The veteran denied fatigability or lack 
of endurance.  He reported that his spine would get worse 
occasionally and that the flare-ups were mild to moderate.  
He added that the flare-ups occurred with repeated bending 
over or repeated lifting or walking for long distances.  The 
examiner noted the veteran did not use any device for 
assistance with walking.  He stated that the veteran was a 
teacher and thus lifting, bending, or walking for long 
distances were not required.  The examiner stated that the 
veteran's range of motion was normal.  Specifically, he 
stated the veteran had 80 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 
45 degrees of rotation bilaterally.  The examiner noted that 
the veteran had aching at the end of the lateral flexion.  He 
also stated that there was slight tenderness over the right 
lumbosacral spine muscles at their insertions in the pelvis.  
Deep tendon reflexes and straight leg raising were reported 
as normal bilaterally.  X-rays taken at that time showed 
minimal degenerative spurring at L2, L4, and L5.  The 
examiner stated that there had been no significant changes 
since the last examination.  He entered a diagnosis of 
chronic lumbago, secondary to strain.

A March 1999 VA sinus examination report shows the veteran 
complained of constant nasal stuffiness, off and on runny 
nose, itchy and watery eyes, and sneezing.  He stated such 
symptoms were worse in the spring and summer.  The veteran 
stated he had seen an allergist who told him he was allergic 
to dust and mold.  The examiner stated that the veteran had 
no purulent discharge but that the veteran had partial 
interference with breathing through his nose.  The veteran 
denied dyspnea at rest or exertion.  He stated he had been 
placed on medication, which helped his symptoms.  He further 
stated he had had four episodes of acute sinusitis from 
September 1998 to December 1998 and lost four days of work.  

Physical examination revealed partial nasal obstruction on 
the right side.  The nasal cavity on the right side showed 
engorgement of the right turbinate and 75 percent 
obstruction, which the examiner stated could be reversible.  
He noted slight tenderness of the maxillary sinus, but no 
purulent discharge or crusting.  The examiner entered 
diagnoses of history of chronic sinusitis with no evidence of 
it on examination and hayfever/allergic rhinitis.

A February 1999 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
30
LEFT
10
20
30
40
45

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left 
ear.  The examiner stated that the veteran exhibited a mild 
sensory hearing loss above 2000 Hertz on the left side and a 
slight reduction of high frequency sensitivity on the right, 
but noted that the veteran's results were within the 
definition of normal for adjudication purposes.  The examiner 
state that the current results were consistent with those 
reported in April 1997.

A March 1999 private medical record shows the veteran 
reported he had had one episode of cough and dyspnea since 
December.  Examination of the veteran's nose revealed mild 
congestion.  Oropharynx was unremarkable.  The relevant 
diagnosis was allergic rhinitis.

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, the August 1995 rating decision, the September 
1996 statement of the case, and the numerous supplemental 
statements of the case provided the veteran with the reasons 
and bases for the RO's determinations related to the claims 
on appeal.  The Board notes that the criteria for evaluating 
hearing loss and sinusitis have changed during the appeal 
period, and the RO has properly considered the veteran's 
claims for increased evaluation for left ear hearing loss and 
sinusitis under both the former criteria and the current 
criteria.  See Karnas, supra.  The September 1996 statement 
of the case and the March 2001 supplemental statement of the 
case also provided the veteran with the applicable 
regulations that apply to the veteran's claims for service 
connection and increased evaluations.  These determinations 
were mailed to the veteran and were not returned by the 
United States Postal Service as undeliverable.  Therefore, 
the veteran is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having been treated for his service-connected disabilities 
and right ear hearing loss at VA.  The RO has obtained the VA 
treatment records and has associated the records with the 
claims file.  The veteran has also alleged private treatment 
for his sinusitis, which records have been obtained and 
associated with the claims file.  In a March 1999 letter to 
the veteran, the RO informed him that he could submit 
additional records related to any of his claims if he so 
chose.  The veteran has not alleged that there are any 
additional medical records related to treatment for his 
service-connected disabilities and right ear hearing loss 
that have not been associated with the claims file.  Finally, 
in compliance with the duty to assist, the RO had the veteran 
undergo VA examinations for each of his claims.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2000), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.


IV.  Analysis

A.  Right ear hearing loss

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred or aggravated a right 
ear hearing loss disability in service or that sensorineural 
hearing loss was manifested to a compensable degree within 
one year following service. 

The audiological evaluations fail to show that the veteran 
has a right ear hearing loss disability in accordance with 
38 C.F.R. § 3.385.  Specifically, the April 1997 and the 
February 1999 audiological evaluations do not show any 
threshold at or above 40 decibels nor are there at least 
three frequencies with thresholds at 26 decibels or greater.  
Additionally, the veteran's speech audiometry has been above 
94 percent.  Thus, the veteran has not established that he 
has a right ear hearing loss "disability," which is a 
requirement for the granting of service connection for 
hearing loss.  See 38 C.F.R. § 3.385.

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  Here, it is 
clear that the veteran has abnormal hearing in the right ear 
at 3000 and 4000 Hertz; however, such do not constitute a 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  The Board must point out that at the times of both 
VA audiological evaluations, the examiner noted that the 
veteran's right ear was normal for adjudication purposes. 

Because the evidence establishes that the veteran does not 
have a right ear hearing loss disability for VA purposes, the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Although the veteran has asserted he has a right 
ear hearing loss disability, he is a lay person, and his 
opinion is not competent to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In making this determination, the Board notes that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112; Brannon v. Derwinski, 
1 Vet. App. 314, 316-17.  No medical professional has entered 
a diagnosis of sensorineural hearing loss, and thus service 
connection for such is not warranted.  Regardless, even if a 
diagnosis of such had been entered within one year of the 
veteran's discharge from service, the mere fact that a 
veteran has an organic disease of the nervous system during 
or after service is not determinative unless that disease 
results in "disability."  For hearing loss purposes, VA has 
defined a hearing loss "disability" as a condition that 
meets the provisions of 38 C.F.R. § 3.385.  Therefore, 
service connection on a presumptive basis would not be 
warranted even if a diagnosis of sensorineural hearing loss 
had been entered.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a right ear hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

B.  Left ear hearing loss

The Board notes that during the pendency of this appeal, the 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2000).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply.  Karnas, 1 Vet. App. at 313.  
However, here, the changes made were not substantive in 
regard to the facts in this case, and thus neither is more 
favorable to the veteran's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second. VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(2000).  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from the 
table, the non-service-connected ear will be assigned a Roman 
numeral of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial compensable evaluation for left ear hearing loss 
disability.

Both the audiological evaluation results of record (April 
1997 and February 1999) related to the left ear revealed 
numeric scores of I.  As stated above, when a veteran is 
service connected for hearing loss disability in one ear 
only, the non-service-connected ear is assigned a numeric 
score of I.  Therefore, the two audiological evaluations of 
record have revealed that the left ear hearing loss 
disability is productive of no more than a noncompensable 
disability evaluation.  38 C.F.R. § 3.85, Diagnostic Code 
6100.

Although the veteran has asserted that his loss of hearing in 
the left ear is worse than the current noncompensable 
evaluation contemplates, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for left ear hearing loss 
disability.  None of the results of the audiological 
evaluations of record have established a hearing loss 
disability which warrants any more than a noncompensable 
evaluation.  Therefore, an increased evaluation for left ear 
hearing loss disability is not warranted.  See Lendenmann, 3 
Vet. App. at 349.

In view of the denial of entitlement to an initial 
compensable evaluation for left ear hearing loss disability, 
the Board finds no basis for assignment of separate ratings 
for separate periods of during the appeal period.  See 
Fenderson, supra.

C.  Spondylolysis of the lumbar spine

Under Diagnostic Code 5292, an evaluation of 10 percent is 
warranted when limitation of motion of the lumbar spine is 
slight; 20 percent when limitation of motion is moderate, and 
30 percent when limitation of motion is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight, subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  A 10 percent evaluation is warranted when it is 
manifested by characteristic pain on motion.  Id.  A 20 
percent evaluation is warranted if there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  Id.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent.  The 
reasons follow.

The Board notes that consideration of the veteran's 
spondylolysis of the lumbar spine would not be appropriate, 
as the veteran has not been diagnosed with an intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).

The veteran's limitation of motion of the lumbar spine has 
not been shown to be any more than moderate.  In February 
1997, the veteran had 110 degrees of flexion and 15 degrees 
of extension and lateral bending.  The examiner noted that 
there was no objective evidence of pain on motion.  In April 
1997, the veteran had 80 degrees of flexion, 30 degrees of 
extension, and 20 degrees of lateral bending and rotation.  
In May 1997, his range of motion was 90 degrees of flexion, 
15 degrees of extension, and 30 degrees of both lateral 
bending and rotation.  The examiner noted that there was pain 
with all motions.  Finally, in March 1999, the veteran  had 
80 degrees of flexion, 30 degrees of extension and lateral 
flexion, and 45 degrees of rotation.  The examiner noted that 
there was pain at the end of flexion.  He also stated that 
there had been no significant change since the last VA 
examination.  These ranges of motions reported above are 
indicative of no more than moderate limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Additionally, 
there has been no objective evidence of muscle spasm on 
extreme forward bending.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  In the February 1997 and April 1997 examination 
reports, the examiner noted there was no muscle spasm.  Also, 
the evidence does not establish that the veteran has listing 
of the whole spine to the opposite side or a positive 
Goldthwait's sign to warrant a 40 percent evaluation.  Id.  
His limitation of motion has not been shown to be severe or 
marked.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  
Based on the evidence of record, the veteran's spondylolysis 
of the lumbar spine is no more than 20 percent disabling.  
See id.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has, at worst, moderate pain with the various 
ranges of motion.  A 20 percent evaluation under both 
Diagnostic Codes 5292 and 5295 contemplates pain on motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  In the 
February 1997 examination report, the examiner noted that 
there was no objective evidence of pain on motion.  In the 
April 1997 examination report, the examiner noted that there 
was mild discomfort with straight leg raising and with 
flexion.  In May 1997, the veteran reported he would get 
flare-ups that would last three to four days and that such 
flare-ups occurred approximately five to six times per year.  
At the time of the March 1999 examination, the veteran denied 
fatigability or lack of endurance and stated that his flare-
ups were mild to moderate.  The Board finds that the 
functional impairment described in the examination reports 
are indicative of no more than moderate functional impairment 
due to pain or any other factor and thus no more than a 20 
percent evaluation is warranted.  The 20 percent evaluation 
takes into account for considerable loss of working time from 
exacerbations of the service-connected disability.  See 
38 C.F.R. § 4.1 (2000).  The evidence of record establishes 
that the actual limitation of motion and the functional 
equivalent of limitation of motion are identical and are no 
more than moderate.

The appellant is competent to report his symptoms.  To the 
extent that he stated he warranted more than the initial 
assignment of the noncompensable evaluation, he was correct, 
and the RO granted a 10 percent evaluation and subsequently a 
20 percent evaluation while the claim has been on appeal.  
However, to the extent that the veteran has stated he 
warrants more than a 20 percent evaluation for the service-
connected spondylolysis of the lumbar spine, the medical 
findings do not support such assertions.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  
Taking the veteran's contentions into account and the medical 
findings, an evaluation in excess of 20 percent for 
spondylolysis of the lumbar spine is not warranted for the 
reasons stated above.  To this extent, the preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

In view of the denial of entitlement to an evaluation in 
excess of 20 percent for spondylolysis of the lumbar spine, 
the Board finds no basis for assignment of separate ratings 
for separate periods of during the appeal period.  See 
Fenderson, supra.

D.  Sinusitis

In the January 1992 rating decision on appeal, the RO 
reviewed the appellant's claim under the rating criteria for 
sinusitis at that time.  The criteria for sinusitis disorders 
were amended on October 7, 1996  When a regulation changes 
while case is in appellate status, version more favorable to 
claimant will apply.  See Karnas, 1 Vet. App. at 313.  Thus, 
the Board must consider the veteran's claim for an increased 
evaluation under both the old and the new criteria.

The pre-October 1996 criteria and the applicable ratings are 
as follows:

Postoperative, following radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations - 
50 percent

Severe, with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence - 30 percent

Moderate, with discharge or crusting or 
scabbing, infrequent headaches - 
10 percent

X-ray manifestations only, symptoms mild 
or occasional - 0 percent

38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).

The post-October 1996 criteria and the applicable ratings are 
as follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries - 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 30 percent

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non- 
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 10 percent

Detected by X-ray only - 0 percent

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6510 (2000).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent.  At the time 
of the February 1997 examination, the veteran described 
having severe enough sinusitis to have to take antibiotics 
approximately three to four times per year.  At that time, 
the veteran was congested, but there were no polyps found in 
the turbinates.  In November 1998 and December 1998, a 
private physician diagnosed rhinitis.  At the time of the 
March 1999 examination, the veteran had no purulent discharge 
or crusting but had partial interference with breathing 
through his nose.  The examiner stated the veteran had 
partial nasal obstruction on the right side of approximately 
75 percent.  There was slight tenderness of the maxillary 
sinus.  The examiner stated there was no current evidence of 
sinusitis at that time.  The above-described symptoms are 
indicative of no more than a 10 percent evaluation under 
either the old criteria or the new criteria.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6510 (1996 & 2000).

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  Considering the old criteria, 
the evidence establishes that the veteran's sinusitis is no 
more than moderate.  The veteran has reported congestion, 
which has been substantiated by medical professionals; 
however, there are no medical findings showing either 
purulent discharge or crusting.  Additionally, neither the 
veteran nor the medical professionals have described that the 
veteran's sinusitis is severe.  The veteran has reported 
headaches associated with his sinusitis, but not to the 
extent to warrant a 30 percent evaluation under the old 
criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).  
Considering the veteran's service-connected sinusitis under 
the new criteria, the veteran has not reported, nor has the 
evidence shown, that he has incapacitating episodes of 
sinusitis that require bed rest and treatment by a physician.  
He has stated he has to use antibiotics, but he has not 
reported bed rest or treatment lasting four to six weeks.  
Also, the veteran has not reported having more than six non-
incapacitating episodes per year.  Again, such non-
incapacitating episodes entail purulent discharge and 
crusting, neither finding which has been shown when the 
veteran has been examined.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6510 (2000).  The veteran clearly has congestion 
difficulties, but such is contemplated by the 10 percent 
evaluation.  The Board notes that in the March 1999 
examination report, the examiner found that the veteran did 
not have sinusitis at that time.  Based upon all the evidence 
of record, the Board finds that no more than a 10 percent 
evaluation is warranted for the service-connected sinusitis.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the initial 
assignment of a noncompensable evaluation, he was correct, 
and the RO granted him a 10 percent evaluation.  However, to 
the extent that he has asserted he warrants more than a 
10 percent evaluation, the medical findings do not warrant an 
evaluation in excess of 10 percent.  The veteran, himself, 
has not described symptoms related to his sinusitis that are 
severe.  The preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

In view of the denial of entitlement to evaluation in excess 
of 10 percent for sinusitis, the Board finds no basis for 
assignment of separate ratings for separate periods of during 
the appeal period.  See Fenderson, supra.

E.  Extraschedular consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for spondylolysis of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

